DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 9/27/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the assembly comprises a hinge assembly that is mountable and pivotable with respect to a hinge pin.
At the instant, the limitation is still indefinite. As defined by the applicant, the hinge assembly is composed of plates 506a, 506b. So, as claimed, how the two plates are mountable and pivotable with respect to the hinge pin? 
The invention is a hinge assembly that comprises plates, each at respective hinge pins. Correction is required.

Claim 14 requires that a hinge assembly pivots about an axis proximate to an open end of a bolt housing.
At the instant, the limitation is indefinite. First, how a hinge assembly can pivot about an axis when is not mounted to any surface? Second, what is this axis claimed since the claim has not defined it; just saying that is proximate an open end of the bolt housing does not define it.
As mentioned above, the hinge assembly, which is plates 506a,506b are each positioned on a pin that defines the axis. Correction is required.

Claim 14 also requires that the hinge assembly enables a pivot plate assembly to pivot. At the instant, it is unclear what this pivot plate assembly claimed. A broad interpretation will be given.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 332,849 to Voll. 

    PNG
    media_image1.png
    687
    895
    media_image1.png
    Greyscale

Voll discloses a deadbolt pivot plate assembly for angled attachment to a beveled door edge of a door that comprises a hinge assembly (E and D) pivoting about an axis (formed by D) proximate to an open end of a bolt housing (B and C), and enabling a plate (A) attached to the bolt housing to pivot on the axis.
Wherein, when moved, the plate is parallel to a surface of the beveled edge of the door and at an oblique angle relative to the bolt housing (figs 2-4).
The deadbolt pivot plate assembly is vertically pivotable throughout a range of motion (figs 2-4) and is capable of provide a rattle-free attachment to the door. 


Claim(s) 14, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 166,797 to Mix. 

    PNG
    media_image2.png
    614
    1162
    media_image2.png
    Greyscale

Mix discloses a deadbolt pivot plate assembly for angled attachment to a beveled door edge of a door that comprises a hinge assembly (a and b) pivoted about an axis (formed by b) proximate to an open end of a bolt housing (A), and enabling a plate (B) attached to the bolt housing to pivot on the axis.
Wherein, when moved, the plate is parallel to a surface of the beveled edge of the door and at an oblique angle relative to the bolt housing (fig 2).
The deadbolt pivot plate assembly is vertically pivotable throughout a range of motion and is capable of provide a rattle-free attachment to the door. 




Allowable Subject Matter
Claims 9-13 are allowed.
Claim 1, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16, 18 and 19, as interpreted, will also be allowed since the claim depends from claim 15 above.

Response to Arguments
With respect to the double patenting rejection, the current terminal disclaimer overcomes the rejection. 
With respect to the 112 2nd paragraph to claim 9, the current amendment overcomes the issue and the claim is in condition for allowance. 
As to the 112 2nd paragraph rejections to claims 1 and 14, the current amendment does not overcome the issues and the rejections are maintained.
As to the prior art rejection to claim 14, the current amendment does not overcome the rejection and is maintained.
Prosecution has been closed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 3, 2022